FINAL REJECTION
(in response to the amendment dated 1/24/2022)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
On 1/24/2022, Applicant submitted an amendment to the application which includes an amended claim set (beginning on page 2) and remarks/arguments (beginning on page 7). The amendment has been entered and considered for this Office Action.

Claim Objections
Claims 6 and 12 are objected to because of the following informalities. Appropriate correction is required.
Claims 6 and 12 recite “a patient” but this should be corrected to read as --the patient--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Demas et al., US 9,999,380 B1 (hereinafter “Demas”) in view of Nelson et al., US 2004/0139975 A1 (hereinafter “Nelson”).
Regarding claim 7, Demas teaches an apparatus for directing and/or retaining therapeutic particle labeled cells (e.g. ,SPIO particle-labeled cells) to/at selected locations within the body of a patient (as discussed above regarding claim 1, see Demas col. 3, lines 58-67; col. 4, lines 1-14; col. 11, lines 3-47, 50-52; col. 11, line 65 – col. 12, line 54), the apparatus comprising:
an article (wrist-mounted device 300a, Fig. 3A; col. 13, lines 25-26) comprising a body of material (strap or wrist-band 320a, Fig. 3A; col. 13, lines 27) configured to be secured about the body of patient (see Fig. 3a which illustrates the wrist-mounted device 300a secured about the body of a patient; i.e., secured about the wrist which is a body part and therefore part of the body), and configured to retain magnets (magnetic assembly 370a, Fig. 3A; col. 13, lines 26-27);
a least two magnets (“Magnetic assembly 370a is composed of a plurality of magnetic segments separated by spacers, as described elsewhere herein” col. 13, lines 35-37) retained with, by, or in the article such that the at least two magnets together generate a tailored magnetic field (magnetic field 372a, Fig. 3A), with the at least two magnets being retained with, by, or in the article so that the tailored magnetic field directs and/or retains the therapeutic particle-labeled cells to/at the target therapy site (“As such, first magnetic particles can experience a first magnetic force (and/or ratio of magnetic to fluid force) such that the first magnetic particles are separated from, differentially collected relative to, or otherwise differently affected by the magnetic assembly relative to second magnetic particles”, col. 13, lines 53-58; “In some examples, magnetic forces could be exerted on more than one type of magnetic particles in an environment. The magnetic forces could be different according to the type of magnetic particles and could be related to corresponding different properties of the types of magnetic particles. The different types of magnetic particles could be collected at respective different locations in an environment (e.g., a lumen of subsurface vasculature) and/or could be collected or otherwise differentially manipulated by a magnetic assembly to enable a variety of applications. For example, a separation distance between magnetic segments of a magnetic assembly could have a first value for a first set of magnetic segments and a second value for a second set of magnetic segments such that first magnetic particles are collected proximate to the first set of magnetic segments and such that second magnetic particles are collected proximate to the second set of magnetic segments. Additionally or alternatively, first and second sets of magnetic segments of a magnetic assembly could have respective first and second configurations (e.g., number, size, shape, composition, relative location, or other properties of elements of the magnetic segments) that are different and that result in corresponding first and second magnetic particles being collected proximate to the first and second sets of magnetic segments, respectively.” col.14, lines 6-30).

Demas does not explicitly teach that the magnetic particles (i.e., the SPIO particles discussed above) are nanoparticles. The ordinarily skilled article would recognize that the term “nanoparticle” encompasses particles in the range of 1 nm – 100 nm in size. It is noted that this is consistent applicant’s assertion1 that “ultra-small” nanoparticles (which is a subset of nanoparticles) means approximately 1 nm – 30 nm in size because the range of 1 nm – 30nm is a subset of the range of 1 nm – 100nm.
As discussed above, however, Demas teaches various sizes of magnetic particles, including for example a range of 10 nm to 1 micrometer (“the magnetic particles have a diameter on the order of about 10 nm to 1 μm”, col. 11, lines 50-52).
It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In this case, the claimed range (i.e., “nanoparticles” which is construed to be 1 nm - 100 nm) overlaps with the range disclose by the prior art (“about 10 nm to 1 μm”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the SPIO particles to be SPIO nanoparticles because the claimed size range overlaps with the disclosed size range in Demas and it has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. By making this modification, the SPIO particles in Demas are thus modified to be SPIO nanoparticles; therefore, the SPIO particle-labeled cells in Demas are thus modified to be SPIO nanoparticle-labeled cells as recited in the claim.

It is noted that while Demas (modified as discussed above) teaches retaining the at least two magnets together with or in the article/body of material such that the at least two magnets generate the tailored magnetic field, with the at least two magnets being retained with, in, or by the article/body of material so that the tailored magnetic field directs and/or retains the therapeutic SPIO nanoparticle-labeled cells to/at the target therapy site (as discussed above), Demas does not teach or suggest that the article/body of material comprises a plurality of pockets, wherein each pocket is sized to receive and retain one or more magnets therein, let alone that each pocket comprises an opening along a side of the pocket for permitting the one or more magnets to be selectively added to, or removed from, the pocket; nor that the at least two magnets are retained with, in, or by the article/body of material by being disposed/inserted in at least two pockets of the plurality of pockets, wherein the article is configured such that the at least two magnets can be inserted into at least two pockets of the plurality of pockets after the article has been secured about the body of the patient.
On the other hand, Nelson teaches an apparatus comprising:
an article (neck collar 122, Figs. 20A-20C) comprising a body of material (e.g., foam material, ¶ [0186]) configured to be secured about the body of a patient (“full neck collar 122, which sized and configured to be worn completely about the neck (see FIG. 20B)” ¶ [0186]), and a plurality of pockets (126, Figs. 20A and 20C) thereon, wherein each pocket is sized to receive and retain one or more magnets (magnets 62, Figs. 20A and 20C; “As shown in FIG. 20A, the collar 122 carries a magnetic force source 14, which comprise one or more permanent magnets 62. The permanent magnets can be of any shape, size, composition, and/or orientation.” ¶ [0188]) therein  (see Fig. 20A; “the permanent magnets 62 can be inserted into pockets 126 in the collar”, ¶ [0189]; “The magnets may be single or multiple magnets” ¶ [0191]), and wherein each pocket comprises an opening along a side of the pocket (see Fig. 20A which shows that each pocket has an opening along a side the pocket) for permitting the one or more magnets to be selectively added to, or removed from, the pocket (“The pockets 126 allow the physician or medical technician to select magnets 62 for type and strength appropriate to the needs of the patient. The pockets 126 also allow the physician to select the placement of the source magnets 62”, ¶ [0189]; “The physician selects the placement according to the desired physiologic response” ¶ [0190]); and
at least two magnets disposed in at least two magnets disposed in at least two pockets of the plurality of pockets (“the permanent magnets 62 can be inserted into pockets 126 in the collar” ¶ [0191]; see Figs. 20A and 20C) such that the at least two magnets together generate a tailored magnetic field (magnetic fields F1, F2, and F3, Fig. 20C; ¶ [0190]-[0195]), wherein the article is configured such that the at least two magnets can be inserted into at least two pockets of the plurality of pockets after the article has been secured about the body of the patient (the ordinarily skilled artisan would have understood that the magnets 62 are capable of being inserted into the pockets 126 at arbitrary times including after the neck collar 122 is secured to the neck of the patient), with the at least two magnets being inserted into the at least two pockets of the plurality of pockets so that the tailored magnetic field is directed toward the body of the patient (¶ [0190]-[0195]).
The technique of Nelson is applicable to Demas because both Demas and Nelson are concerned with how to position magnets against the body of a patient; specifically by retaining magnets with, in, or by an article comprising a body of material configured to be secured bout the body of the patient such that at least two magnets generate a tailored a magnetic field, with the at least two magnets being positioned so that the tailored magnetic field is directed toward the body of the patient.

Applying the technique of Nelson (i.e., positioning magnets against the body of a patient by retaining/inserting magnets through the openings of pockets of an article comprising a body of material that is worn by the patient) to Demas would have yielded predictable results (e.g., reasonable expectation of success with regards to positioning magnets against the body of a patient, as evidenced by Nelson which successfully positioning magnets against the body by retaining/inserting the magnet into openings of pockets of a wearable article) and would have resulted in an improved system (namely, the claimed invention): In other words, by (1) providing the article of Demas with a plurality of pockets, wherein each pocket is sized to received and retain one or more magnets therein, and wherein each pocket comprises an opening along a side of the pocket for permitting the one or more magnets to be selectively added to, or removed from, the pocket and (2) retaining the magnets in Demas2 in/by the article by inserting the magnets into the openings of at least two pockets of the article such that the at least two magnets generate a tailored magnetic field, with the at least two magnets being inserted into the at least two pocket of the plurality of pockets so that the tailored magnetic field is directed toward the body of the patient, this would have resulted in:
An Apparatus for directing and/or retaining therapeutic nanoparticle-labeled cells to/at selected locations within the body of a patient, the apparatus comprising:
an article comprising a body of material configured to be secured about the body of a patient, and a plurality of pockets thereon, wherein each pocket is sized to receive and retain one or more magnets therein, and wherein each pocket comprises an opening along a side of the pocket for permitting the one or more magnets to be selectively added to, or removed from, the pocket;
and at least two magnets disposed in at least two pockets of the plurality of pockets such that the at least two magnets together generate a tailored magnetic field, wherein the article is configured such that the at least two magnets can be inserted into the at least two pockets of the plurality of pockets after the article has been secured about the body of the patient with the at least two magnets being inserted into the at least two pockets of the plurality of pockets so that the tailored magnetic field directs and/or retains the therapeutic nanoparticle-labeled cells to/at a target therapy site.
The ordinary skilled artisan would have recognized that technique of Nelson allows for customized positioning of magnets according target therapy site in order to customize/tailor the magnetic field directed toward the body of the patient.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Demas by providing the article of Demas with a plurality of pockets thereon, wherein each pocket is sized to receive and retain one or more magnets therein, and wherein each pocket comprises an opening along a side of the pocket for permitting the one or more magnets to be selectively added to, or removed from, the pocket, and disposing/inserting at least two magnets into at least two pockets of the plurality of pockets such that the at least two magnets together generate a tailored magnetic field, wherein the article is configured such that the at least two magnets can be inserted into the at least two pockets of the plurality of pockets after the article has been secured about the body of the patient, with the at least two magnets being inserted into the at least two pockets of the plurality of pockets so that the tailored magnetic field directs and/or retains the therapeutic USPIO nanoparticle-labeled cells to/at the target therapy site, because it would have merely involved applying a known technique (i.e., an article comprising a body of material configured to be secured about the body of a patient, and a plurality of pockets thereon, wherein each pocket is sized to receive and retain one or more magnets therein, and wherein each pocket comprises an opening along a side of the pocket for permitting the one or more magnets to be selectively added to, or removed from, the pocket; and at least two magnets disposed in at least two pockets of the plurality of pockets such that the at least two magnets together generate a tailored magnetic field, wherein the article is configured such that the at least two magnets can be inserted into at least two pockets of the plurality of pockets after the article has been secured about the body of the patient, with the at least two magnets being inserted into the at least two pockets of the plurality of pockets so that the tailored magnetic field is directed toward the body of the patient, as taught by Nelson) to a known device (method or product) ready for improvement (i.e., positioning the magnets in Demas3 by retaining the magnets in/by the article) to yield predictable results (e.g., reasonable expectation of success with regards to positioning magnets against the body of a patient, as evidenced by Nelson which successfully positions magnets against the body by retaining/inserting/disposing the magnet into pockets of a wearable article/garment in order to tailor magnetic field directed toward the body of the patient); and the ordinarily skilled artisan would have been motivated to make this modification in order to customize the positioning to the magnets according to the target therapy site.
Regarding the newly added limitation of “further wherein the tailored magnetic field is configured to be adjusted to further direct the therapeutic nanoparticle-labeled cells to the target therapy site and/or to further retain the therapeutic nanoparticle- labeled cells at the target therapy site, wherein the tailored magnetic field is adjusted by at least one of (i) removing at least one of the at least two magnets through the opening of the plurality of pockets, (ii) moving at least one of the at least two magnets out through the opening in one of the plurality of pockets and in through the opening in a second one of the plurality of pockets, and (iii) inserting a magnet through the opening of one of the plurality of pockets”, this functional language is considered a recitation of intended use of the claimed apparatus and therefore not given patentable weight beyond the capability of the apparatus to be used in such a manner.
The ordinarily skilled artisan would have recognized that by making the modifications to Demas in view of the teachings of Nelson, the pockets (which each comprises an opening along a side of the pocket for permitting the one or more magnets to be selectively added to, or removed from, the pocket as discussed above) would allow for apparatus to used in manner such that (i) at least one of the at least two magnets can be removed through the opening of the plurality of pockets, (ii) at least one of the at least two magnets can be moved out through the opening in one of the plurality of pockets and moved in through the opening in a second one of the plurality of pockets, and (iii) a magnet can be inserted through the opening of one of the plurality of pockets. Therefore the tailored magnetic field of the modified Demas invention would be considered to be configured to be adjusted such as to further direct the therapeutic nanoparticle-labeled cells to the target therapy site and/or to further retain the therapeutic nanoparticle- labeled cells at the target therapy site.

Regarding claims 10-12, the invention of Demas modified in view of the teaching of Nelson as discussed above teaches the invention of claim 7; but does not teach that the article comprises a sleeve for making a gripper fit about the body of the patient, that the article comprises a wrap for securement body the anatomy of the patient, nor that the article comprises a brace for securement body the anatomy of the patient.
Otherwise, Nelson teaches the article may be a sleeve for making a gripping fit about the body of the patent (neck collar 122 as discussed above reads on a neck sleeve because it has a generally tubular shape designed to fit over the neck),  a wrap for securement about the body of the patient (neck collar 122 as discussed above reads on a wrap because it wraps around the patient’s neck), or a brace for securement about the body of the patient (neck collar 122 as discussed above reads on a neck brace because it is fitted to the neck and gives support thereto).
The ordinarily skilled artisan would have recognized that by embodying the article as a sleeve, wrap, or brace, the article can be designed to a specific body shape or part thereof (e.g., the neck, etc.).
It would have been obvious to one having ordinary skill in the art to further modify the modified invention of Demas by modifying the article to comprise a sleeve for making a gripping fit about the body of the patient and in the alternative by modifying the article to comprise a wrap for securement about the body of the patient, and in the alternative by modifying the article to comprise a brace for securement about the body of the patient, as taught by Nelson; and the ordinarily skill artisan would have been motivated to make this modification in order to design the article for a specific body shape or part thereof (e.g., the neck, etc.).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Demas in view of Nelson as applied to claim 7 above, and further in view of Kolosnjaj-Tabi et al., “Cell labeling with magnetic nanoparticles: Opportunity for magnetic cell imaging and cell manipulation” Journal of Nanobiology 2013, 1, (Supple 1): 57 (hereinafter “Kolosnjaj-Tabi”).
Regarding claim 8, Demas modified in view of the teachings of Nelson teaches the invention of claim 7. 
It is noted that the modified Demas further teaches measuring properties of the USIO nanoparticle-labeled cells using a magnetic resonance sensor (col. 31, lines 9-18); but does not teach that this would specifically involve MRI visualization is used to observe the position of the therapeutic USPIO nanoparticle-lebeled cells relative to the target therapy site.
Kolosnjaj-Tabi in the same field of endeavor (i.e., directing and/or retaining therapeutic magnetic particle labeled cells to/at a target therapy site) teaches therapeutic USPIO nanoparticle labeled cells (“a method of controlled cell labeling with citrate-coated ultra small superparamagnetic iron oxide nanoparticles”, Abstract; “citrate-coated maghemite nanoparticles of 7-6 nm in diameter’, page 2, right col.), and MRI visualization thereof relative to the target therapy site (pages 8-12, section titled “Imaging cells with magnetic resonance imaging”; e.g., see Fig. 9 which illustrated an MR image of the lower hind limb of a mouse injected with magnetically labeled macrophases). In this sense, an MRI visualization apparatus for performing such MRI visualization is implied.
The ordinarily skilled artisan would have recognized that by visualizing via MRI as claimed, this would allow the clinician to evaluate the progress/effectiveness of the magnetic direction/retention of the therapeutic USPIO nanoparticle-labeled cells by spatially conveying its position relative to the target therapy site.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Demas invention by providing an MRI apparatus for performing MRI visualization such that MRI visualization may be used to observe the position of the therapeutic USPIO nanoparticle-labeled cells, as taught by Kolosnjaj-Tabi; and the ordinarily skilled artisan would have been motivated to make this modification in order to evaluate the process/effectiveness of the magnetic direction/retention of the therapeutic USPIO nanoparticle-labeled cells.

Allowable Subject Matter
Claims 1, 2, 4, and 5 are allowed. If not for the claim objection raised above, claim 6 would be allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1: Within the context of a method for directing therapeutic ultra-small superparamagnetic iron oxide (USPIO) nanoparticle- labeled cells to selected locations within the body of a patient and/or for retaining therapeutic ultra-small superparamagnetic iron oxide (USPIO) nanoparticle-labeled cells at selected locations within the body of the patient, the method comprising:
providing an article comprising a body of material configured to be secured about the body of a patient and having a plurality of pockets thereon, wherein each pocket is sized to receive and retain one or more magnets therein, and wherein each pocket comprises an opening along a side of the pocket for permitting the one or more magnets to be selectively added to, or removed from, the pocket; 
injecting therapeutic ultra-small superparamagnetic iron oxide (USPIO) nanoparticle-labeled cells into a target therapy site within the body of the patient; 
securing the article to the body of the patient; and
inserting at least two magnets into at least two pockets of the plurality of pockets through the openings of the at least two pockets such that the at least two magnets together generate a tailored magnetic field, with the at least two magnets being inserted into the at least two pockets of the plurality of pockets so that the tailored magnetic field directs the therapeutic ultra-small superparamagnetic iron oxide (USPIO) nanoparticle-labeled cells to the target therapy site and/or retains the therapeutic ultra-small superparamagnetic iron oxide (USPIO) nanoparticle-labeled cells at the target therapy site,
the prior art of record does not teach or reasonably suggest adjusting the tailored magnetic field so as to further direct the therapeutic ultra-small superparamagnetic iron oxide (USPIO) nanoparticle-labeled cells to the target therapy site and/or so as to further retain the therapeutic ultra-small superparamagnetic iron oxide (USPIO) nanoparticle-labeled cells at the target therapy site, wherein the tailored magnetic field is adjusted by at least one of (i) removing at least one of the at least two magnets through the opening of the plurality of pockets, (ii) moving at least one of the at least two magnets out through the opening in one of the plurality of pockets and in through the opening in a second one of the plurality of pockets, and (iii) inserting a magnet through the opening of one of the plurality of pockets.

Response to Arguments
Applicant's arguments filed 1/24/2022 have been fully considered but they are not entirely persuasive.
Applicant’s arguments for claim 1 have been considered. Claim 1 and dependent claims thereof have been indicated as allowable over the prior art as discussed above; therefore the rejection(s) of claim 1 and dependent claims thereof over prior art has/have been withdrawn.
Applicant’s argument for claim 7 has been considered. Applicant argues: “Independent apparatus claim 7 recites structure which is generally similar to the structure recited in independent method claim 1. Therefore, independent claim 7 is also believed to be allowable at least for the reasons advanced above.”
This argument is not found to be persuasive because claim 1 is to a method and was allowed for one or more method steps of using the structure, while claim 7 is to an apparatus in which “intended use” limitations are not given patentable weight beyond the capability of the apparatus to be used accordingly.
Regarding the newly added limitation of “further wherein the tailored magnetic field is configured to be adjusted to further direct the therapeutic nanoparticle-labeled cells to the target therapy site and/or to further retain the therapeutic nanoparticle- labeled cells at the target therapy site, wherein the tailored magnetic field is adjusted by at least one of (i) removing at least one of the at least two magnets through the opening of the plurality of pockets, (ii) moving at least one of the at least two magnets out through the opening in one of the plurality of pockets and in through the opening in a second one of the plurality of pockets, and (iii) inserting a magnet through the opening of one of the plurality of pockets”, this functional language is considered a recitation of intended use of the claimed apparatus and therefore not given patentable weight beyond the capability of the apparatus to be used in such a manner.
The ordinarily skilled artisan would have recognized that by making the modifications to Demas in view of the teachings of Nelson, the pockets (which each comprises an opening along a side of the pocket for permitting the one or more magnets to be selectively added to, or removed from, the pocket as discussed above) would allow for apparatus to used in manner such that (i) at least one of the at least two magnets can be removed through the opening of the plurality of pockets, (ii) at least one of the at least two magnets can be moved out through the opening in one of the plurality of pockets and moved in through the opening in a second one of the plurality of pockets, and (iii) a magnet can be inserted through the opening of one of the plurality of pockets. Therefore the tailored magnetic field of the modified Demas invention would be considered to be configured to be adjusted such as to further direct the therapeutic nanoparticle-labeled cells to the target therapy site and/or to further retain the therapeutic nanoparticle- labeled cells at the target therapy site.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958. The examiner can normally be reached Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLIN T. SAKAMOTO
Primary Examiner
Art Unit 3793



/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In page 11 of Applicant’s arguments filed 11/15/2018, Applicant asserts: “Applicant believes that one of ordinary skill in the art would conclude that the term “ultra-small” encompasses at least nanoparticles ranging between 1 nm and 30 nm in size, and likely larger and smaller nanoparticles as well.”
        2 The magnets in Demas generate a tailored magnetic field, with the magnets retained in/by the article so that the tailored magnetic field is directed toward the body of the patient so as to direct and/or retain the therapeutic USPIO nanoparticle-labeled cells to/at the target therapy site
        3 The magnets in Demas generate a tailored magnetic field, with the magnets retained in/by the article so that the tailored magnetic field directs and/or retains the therapeutic USPIO nanoparticle-labeled cells to/at the target therapy site